UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                       X

GEORGE W.lACOBELLI


                        Plaintiff,                           MEMORANDUM AND ORDER
                                                             19-CV-4I00(AMD)(RLM)
                -against-

NYPD OFFICERS JOHN and JANE DOE, 1-24;
DOTOFFICIALSJOffN and JANE DOE 1-12;                                           p., pp.
EMS JOHN and JANE DOE 1-24; MANAGEMENT                                         rlLLU
OF JOHN and JANE DOE 1-13; DOLLAR TREE                                                        N.Y.
CORPORATION; KEY FOOD SUPERMARKET                                                    ,
OWNER JOHN DOE;SHAROON RASSUL,                                          ★ JUL ( & 2019 ★
Landlord,
                        Defendants.                                     BROOKLYN OFFICE
                                                       X

ANN M.DONNELLY,District Judge;

        On July 12, the plaintiff, George W. lacobelli, commenced this pro se action alleging

personal injuries and violations of his constitutional rights. (ECF No. 1.) The plaintiffs request

to proceed informa pauperis pursuant to 28 U.S.C. § 1915(ECF No. 2)is granted solely for the

purpose of this order. For the reasons discussed below,the complaint is dismissed.

                                     STANDARD OF REVIEW


        A district court must dismiss an informa pauperis action if it determines that the action

"(i) is frivolous or malicious;(ii) fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from such relief." 28 U.S.C. §

1915(e)(2)(B). A complaint must plead sufficient facts to "state a claim to relief that is plausible

on its face." Bell All Corp. v. Twombly, 550 U.S. 544, 570(2007). In assessing a complaint, the

Court must assume the truth of"all well-pleaded, nonconclusory factual allegations" in the

complaint. Kiohel v. Royal Dutch Petrol. Co.,621 F.3d 111, 123(2d Cir. 2010)(citing, inter

alia, Ashcroft v. Iqbal, 556 U.S. 662(2009)).
                                                   1
       The Court must"liberally construe[]" pleadings by pro se parties, and interpret the
complaint to raise the strongest arguments it suggests. Erickson v, Pardus,551 U.S. 89,94
(2007). Nevertheless,district courts have "authority to 'pierce the veil ofthe complaint's factual
 allegations'" when considering an informa pauperis complaint. Denton v. Hernandez,504 U.S.
 25,32(1992). The Court"is not bound...to accept without question the truth ofthe plaintiffs
allegations." Thus,it need not accept as plausible an allegation "that cannot be rebutted by
judicially noticeable facts." Id.
                                           discussion


        The complaint does not state a plausible claim under any standard. Liberally construing
 the complaint's narrative,the plaintiff appears to complain ofa conspiracy between various
 government agencies and private companies to harm the plaintiff. For example,the plaintiff
 states:


            The N.Y.P.D.,the Queens D.A.,E.M.S. and the D.O.T. egregiously looted,
            misused and squandered public resources to carry out a malicious vendetta.
            These agencies abusively and discriminately exploited cutting e ge
            technology and GPS to form(a high-tech lynch mob that stalked me all
            day). It didn't matter if I were 'delivering pret^ls' to the sponsor of my
            publications! They were maliciously and egregiously abusing t ese
            publically [sic]funded assets as though(they personally paid for them)or
            have personal ownership ofthese public assets! These squads consisted
            bunch of malicious individuals acting like mindless goons, bumes and
            stooges that would follow me around or encircle me all day. Their efforts
             were to disrupt my consensus driven publications, explicit and extensive
             video are available to confinn their activities.
  (ECF No. 1 at 14.) The plaintiff also claims that as a"direct result of a brutal, barbaric and
   calculated N.Y.P.D. Operations[,]" the plaintiffs dentist"made the gruesome assessment that
  [the plaintiff] would have to have more than two thirds of[his]teeth replaced with prosthetics.
   (Id. at 10.) The plaintiff seeks over $346,000,000 in damages. (Id. at 7.)
                                                     2
        The plaintiffs allegations, even under the very liberal reading afforded to pro se

pleadings, can only be described as frivolous and "clearly baseless." Denton,504 U.S. at 33;

Gallop V. Cheney,642 F.3d 364,368(2d Cir. 2011)("A court may dismiss a claim as factually

frivolous if the sufficiently well-pleaded facts are clearly baseless-that is, they are fanciful,

fantastic, or delusional."). "[A]finding offactual frivolousness is appropriate when the facts

alleged rise to the level ofthe irrational or the wholly incredible whether or not there are

judicially noticeable facts available to contradict them." Denton,504 U.S. at 25; Khalil v. United

States, Nos. 17-CV-2652(JFB), 17-CV-5458(JFB), 2018 WL 443343, at *3 (Jan. 12,2018).

        Given the nature ofthe plaintiffs complaint, I conclude that this action should not

proceed any further. See Raoul v. City ofN.Y. Police Dep't. No. 14-CV-1787,2015 WL

1014204, at *2(E.D.N.Y. Mar.6,2015)(dismissing complaint where the claims were "based

purely on wide-ranging, incoherent allegations of a massive conspiracy by numerous federal,

state, and local government entities to persecute him through tactics ranging from aerial drone

surveillance to messages beamed directly into his mind"). Since the complaint is devoid of any

basis in law or fact, defects which cannot be cured by amendment,this action must be dismissed.

Cuoco V. Moritsugu,222 F.3d 99,112(2d Cir. 2000).

                                          CONCLUSION


        The plaintiffs complaint is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). The

Court certifies pursuant to 28 U.S.C. §1915(a)(3)that any appeal from this order would not be

taken in good faith, and therefore informa pauperis status is denied for purpose of an appeal.

Coppedge v. United States, 369 U.S. 438,444-45 (1962). The Clerk of Court is directed to enter

judgment and close this case.
so ORDERED.


                                  s/Ann M. Donnelly
                            ANN'M. DONNELLY
                            United States District Judge


Dated: July 18,2019
       Brooklyn, New York
